internal_revenue_service number release date date cc el gl br2 tl-n-6170-99 uiln memorandum for associate district_counsel rocky mountain district from subject joseph w clark acting deputy assistant chief_counsel general litigation significant service_center advice offsets to satisfy erroneous refunds in absence of assessment or judgement this responds to your request for significant service_center advice in connection with questions posed by the ogden service_center issues can the internal_revenue_service recover a nonrebate erroneous refund pursuant to its common-law right of offset if so what is the applicable statute_of_limitations conclusions yes the service may recover a nonrebate erroneous refund pursuant to the long established principle of offsetting mutual debts between mutual parties the applicable statute_of_limitations to recover a nonrebate erroneous refund is the two or the five year period set forth in sec_6532 facts the ogden service_center has requested your assistance in reviewing a number of erroneous refund cases under internal_revenue_manual in the proce sec_1 irm requires the service to coordinate with district_counsel all cases where it appears that any part the erroneous refund was induced by fraud of misrepresentation of a material fact sec_6532 tl-n-6170-99 of reviewing these cases to determine whether the five year period of limitations applies your office became aware that the majority of these refunds were being recouped under the common-law right of offset you believe that the service may not offset overpayments otherwise due to the taxpayer with respect to other tax years against an erroneous refund liability unless the service either makes a new assessment or obtains a judgment for the erroneous refund while we agree with you that the service may not rely on sec_6402 to offset overpayments against unassessed erroneous refund liability we are of the opinion that the service may recoup nonrebate erroneous refunds under the common-law right of offset law analysis erroneous refunds fall into one of two general categories the first category consists of refunds which are rebates within the meaning of sec_6211 rebate refunds occur when the service reduces or abates the taxpayer’s liability on the basis that the correct_tax liability is less than the amount previously assessed or reported by the taxpayer on the return see 128_f3d_833 ndollar_figure 4th cir clayton v commissioner t c memo the propriety of a rebate refund therefore depends on the correctness of the assessed tax id to recover a rebate erroneous refund a new determination of the taxpayer’s tax_liability either administrative or judicial must take place if an administrative approach is taken the service will generally have to follow deficiency procedure sec_3 and make a new or supplemental assessment within the applicable assessment_period sec_6204 sec_6211 et seq and once a new assessment is made the service will have years from the date of the assessment to collect the tax sec_6502 alternatively the service may bring either a suit to reduce the liability to judgment brought within the assessment_period or an erroneous refund_suit pursuant to sec_7405 of the internal_revenue_code brought within the period of limitations set forth in sec_6532 certain erroneous refunds while not rebates within the meaning of sec_6211 are nonetheless assessable under the code e g sec_6201 once the amount refunded is assessed it can be collected in the same manner as a tax within the 10-year collection_period assessment of certain erroneous income_tax prepayment_credits category b refunds made under the authority of sec_6201 is not subject_to the deficiency procedures certain nondeficiency taxes would likewise not be subject_to the restrictions placed on deficiencies sec_6211 et seq tl-n-6170-99 the second category of erroneous refunds consists of refunds which are not considered rebates within the meaning of sec_6211 see lesinski v commissioner t c memo 69_tc_309 because these erroneous refunds are not rebates they are often referred to as nonrebate erroneous refunds nonrebate erroneous refunds occur not as a result of a redetermination of the taxpayer’s liability but rather as a result of an error committed in performing some function other than recomputing the tax_liability ie misapplied payment misdirected direct deposit duplicate refund 49_f3d_340 7th cir clayton supra as such these refunds generally do not affect the taxpayer’s tax_liability and cannot be assessed under the internal_revenue_code because nonrebate erroneous refunds cannot be assessed in the same manner as rebate refunds the remedies generally available to the service to collect unpaid tax_liabilities are not available to the service to recover nonrebate erroneous refunds the service however has other remedies to recover amounts erroneously refunded out of the treasury first the service may recover any erroneous refund by instituting an erroneous refund_suit in accordance with sec_7405 140_f3d_1023 fed cir in order to be timely an erroneous refund_suit must be filed within two or five years from the date the taxpayer received the erroneous refund 519_us_79 sec_6532 the service may solicit a voluntary repayment of the erroneous refund within two or five years from issuance of the erroneous refund sec_6532 stanley f 3d pincite service has long used consensual dispute resolution in lieu of litigation these however are not the only remedies the service may use to recover a nonrebate erroneous refund see 931_f2d_554 9th cir government may use methods other than specific erroneous refund_suit provision to recover erroneous refund accord o’bryant f 3d pincite n 137_fsupp_573 n d cal the general authority to apply overpayments against outstanding tax_liabilities can be found in sec_6402 this section provides in relevant part as follows in case of an overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment against any liability in respect of an internal revenue tax on the part of the person who made the overpayment sec_6402 while the phrase any liability in respect of an internal revenue tax is not defined in the statute it has long been the service’s position that a tax_liability which could be enforced through normal assessment and collection procedures tl-n-6170-99 ie a tax_liability which has been assessed or for which a statutory_notice_of_deficiency has been issued is a prerequisite to making an offset under sec_6402 see sec_301_6402-1 accordingly unless the service can assess the amount erroneously refunded as in a case of a rebate refund the service may not use its statutory right of offset under sec_6402 to recover the erroneous refund sec_6402 nonetheless does not preclude an offset of an overpayment against a non-tax debt as long as an independent authority exists for the offset 343_us_779 statutes which invade the common_law are to be read with a presumption favoring the retention of long established and familiar principles except when statutory purpose to the contrary is evident it is a long established principle that the government has the same common_law right belonging to every creditor to set off monies owed by it to debts due it by the same debtor 332_us_234 cherry cotton mills inc v united_states 325_us_234 crocker supra additionally the right to set off against non-tax debts due the government has been expressly provided for by statute see eg u s c because liability resulting from a nonrebate erroneous refund is not a tax_liability see o’bryant supra the statutory framework which governs collection_of_taxes is not frustrated by the use of common-law right of offset to recover this type of refund see chateaugay corp v ltd steel co 94_f3d_772 2d cir and the cases cited therein while the most recent decision in this area contains language adverse to the government see 953_fsupp_354 n d okl we are of the opinion that the service should continue to assert its rights under the common_law see chateaugay f 3d pincite there is no better proof of the existence of a common_law right than its exercise and acceptance by the courts we agree with the approach taken by the court in crocker supra in that case the service erroneously refunded to the taxpayer interest on his refund for the tax_year a year later the service requested repayment of the erroneous interest the taxpayer did not repay it subsequently in the taxpayer filed a return for the year seeking a refund the service allowed the taxpayer’s claim but offset part of the overpayment against the erroneous refund liability because the offset was accomplished more than two years after the erroneous interest payment was made to the taxpayer the court ruled for the taxpayer in relevant part see 49_f3d_340 7th cir there is a fundamental difference between a tax_liability and a nonrebate erroneous refund please note that in moran the service did not offset a tax overpayment against an erroneous refund liability but rather attempted to collect via levy an erroneous refund in reliance on the original but previously paid assessment as such the case is inapposite to the situation at hand tl-n-6170-99 however the court noted while the plaintiff does not concede that the payment by the government of interest on the refund of taxes was in fact erroneous it has chosen to rest its case on the contention that the offset in was not timely made there is no limitations statute specifically fixing the time within which such offset may be made there is however a statute limiting to two years the time within which the united_states may sue to recover erroneous refund of taxes or erroneous payments of interest on refund since it is obvious that the offset claimed by the commissioner must be the equivalent of a cause of action by the government in a suit to recover the erroneous payment the time limitation for suit applies equally to the offset crocker f_supp pincite citations omitted in conclusion we are of the opinion that as long as the service is unable to assess nonrebate refunds the service may justifiably rely on the common_law right of offset to recover these non-tax debts the applicable statute_of_limitations for this remedy is the two or five year period set forth in sec_6532 although the taxpayer may voluntarily and knowingly waive this period see 75_f3d_1146 7th cir the service should not solicit such waivers for the sole purpose of offsetting the taxpayer’s refunds to the erroneous refund liability waivers should be requested only in limited circumstances such as where a taxpayer agrees to repay the erroneous refund but needs additional time these waivers however should be short and have a specific end date ie no open-ended extensions if you have further questions please contact the attorney assigned to this matter pincite cc all assistant regional_counsel general litigation
